PD-0857-14
                                                                 COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
                                                               Transmitted 2/17/2015 2:45:44 PM
February 18, 2015                                                Accepted 2/17/2015 2:52:02 PM
                                                                                   ABEL ACOSTA
                                                                                           CLERK
                                  No. PD-0857-14

                      IN THE COURT OF CRIMINAL APPEALS

                              OF TEXAS
    _____________________________________________________________

                          NO. 14-12-00642-CR
                     IN THE COURT OF APPEALS
            FOURTEENTH JUDICIAL DISTRICT OF TEXAS
                          HOUSTON, TEXAS
    _____________________________________________________________

                             THE STATE OF TEXAS
                                   Appellant

                                         vs.

                             KENNETH LEE DOUDS
                                  Appellee


           STATE’S NOTIFICATION OF APPEARANCE AT ORAL
                            ARGUMENT



    TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL
    APPEALS:

          The State of Texas, the prosecuting authority in Cause No. 180270 in

    the County Court at Law No. One of Brazoria County, Texas, respectfully

    submits this State’s Notification of Appearance at Oral Argument and would

    respectfully inform the Court of the following:



                                          1
     David Bosserman will be representing the State at oral argument on

Wednesday, March 18, 2015 at 9:00 A.M. in the above styled and numbered

cause, before the Court of Criminal Appeals in Austin.

                               Respectfully submitted,

                               _________________________________
                               David Bosserman
                               Assistant District Attorney
                               111 E. Locust, Suite 408A
                               Angleton, Texas 77515
                               (979) 864-1232
                               Fax. No. (979) 864-1525
                               Bar Card No. 02679520
                               davidb@brazoria-county.com

                     CERTIFICATE OF SERVICE

      I hereby certify that a true copy of this State’s Notification of
Appearance at Oral Argument was served by E-service on Charles D.
Adams, attorney for Appellee, in compliance with Rule 9.5 of the Rules of
Appellate Procedure. A copy was also served by E-service on the State
Prosecuting Attorney in compliance with Rule 68.11 of the Rules of
Appellate Procedure. E-service was completed on this the 17th day of
February, 2015.

Charles D. Adams                      Lisa C. McMinn
Attorney for Appellee-Defendant             State Prosecuting Attorney
7930 Broadway, Suite 106                    P.O. Box 13046
Pearland, Texas 77581                 Austin, Texas 78711
Bar No. 24026760                      Bar No. 13803300
Email: cda@cdadamslaw.com             Email: Lisa.McMinn@spa.texas.gov


                               ______________________________
                               David Bosserman




                                     2